                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE SEVENTH CIRCUIT

                                          No.

TODD RICHARD CHAZEN,                            Appeal from the United States
                                                District Court for the Western
      Petitioner-Appellee,                      District of Wisconsin

             v.                                 Case No. 17-cv-447-jdp

LOUIS WILLIAMS, II,
                                                Honorable James D. Peterson
      Respondent-Appellant.                          Presiding




                        AMENDED NOTICE OF APPEAL

      Notice is hereby given that Louis Williams II, Warden, by United States

Attorney Scott C. Blader, and Alice H. Green, Assistant United States Attorney

for that district, hereby appeals to the United States Court of Appeals for the

Seventh Circuit from the final Judgment docketed in this case on August 21, 2018

(R. 31), and from the district court’s order docketed on July 25, 2018 (R. 17),

granting the Petitioner’s petition for a writ of habeas corpus under 28 U.S.C. §

2241, as well as the text-only order docketed on August 20, 2018 (R. 30).
     Dated this 22nd day of October, 2018.

                                             Respectfully submitted,

                                             SCOTT C. BLADER
                                             United States Attorney

                                             By:
                                                   /s/
                                             ALICE H. GREEN
                                             Assistant U. S. Attorney




                          CERTIFICATE OF SERVICE

       I hereby certify that on October 22, 2018, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system. I certify
that all participants in the case are registered CM/ECF users and that service
will be accomplished by the CM/ECF System.

                                              /s/Angelica Santana
                                              Angelica Santana
